Citation Nr: 1334907	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  07-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for a cervical strain with degenerative changes and severe foraminal narrowing, anterolisthesis at C2 and C3, foraminal stenosis, cervical spine stenosis, and myofascial trapezius strain (cervical spine disability), for the period prior to October 16, 2007.

2.  Entitlement to an evaluation in excess of 20 percent disabling for a cervical spine disability for the period from October 16, 2007 to July 26, 2011.

3.  Entitlement to an evaluation in excess of 30 percent disabling for a cervical spine disability for the period beginning July 27, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that granted an increased rating of 10 percent disabling for the Veteran's cervical spine disability effective May 4, 2006.

As indicated by the staged ratings described on the title page, a subsequent September 2008 RO decision granted a 20 percent rating for the Veteran's cervical spine disability, effective October 16, 2007 (the date of the Veteran's Form 9 appeal).  In June 2012, the Appeals Management Center (AMC) provided an increased rating of 30 percent effective July 27, 2011.  As these grants do not constitute a grant of the full benefit sought on appeal, the Veteran's claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2012, the AMC also granted two separate 20 percent ratings for bilateral upper extremity peripheral neuropathy.  As neither the Veteran nor his representative have since expressed disagreement with either the disability ratings or effective dates assigned, these matters are not presently before the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran currently has staged ratings for his cervical spine disability; 10 percent from May 4, 2006 to October 15, 2007, 20 percent from October 16, 2007 to July 26, 2011, and 30 percent from July 27, 2011.

During a July 2008 VA examination, the Veteran complained of pain and numbness at the base of the skull as well as through the cervical paraspinal muscles and the trapezius muscles.  He was diagnosed with cervical strain with degenerative changes and severe foraminal narrowing, anterolisthesis C2 and C3, degenerative changes with foraminal stenosis and cervical spine stenosis, and myofascial trapezius strain.

In June 2011, the Board remanded the claim for an additional VA examination to address the Veteran's complaints of cervical spine symptoms greater that those evaluated as 20 percent and to address the additional diagnosis of myofascial pain of the trapezius muscle, as well as complaints of radiating pain and numbness.  In addition, the Board directed the examiner to address the nature and severity (including the frequency) of any headaches experienced by the Veteran, and the relationship between any headaches and the Veteran's cervical spine disability.

The Veteran subsequently underwent a VA examination in July 2011 wherein the VA examiner noted the presence of headaches that appeared to be related to the severity of his neck pain.  The Board notes that it is unclear, however, the extent to which the VA examiner was merely transcribing the Veteran's own description of his headaches, or offering a medical opinion as to the relationship between the reported headaches and his service-connected cervical spine disorder.  For this reason, the Board finds that the VA examination report does not yet resolve the question of the full extent to which the Veteran has separately ratable, neurological manifestations of his cervical spine disability.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  As such, the Board must remand the claim for clarification.


Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims file to the physician who performed the July 2011 VA examination.  After reviewing the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the Veteran has headaches that are caused or aggravated by the Veteran's cervical spine disability.  A rationale should be provided.  If that examiner is no longer available, please provide the claims file to another appropriate health care specialist for review and an opinion.

2.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



